 


109 HRES 183 IH: Honoring the life, and expressing the condolences of the House on the passing, of Pope John Paul II.
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 183 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. McCotter submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Honoring the life, and expressing the condolences of the House on the passing, of Pope John Paul II. 
 
Whereas Karol Jozef Wojtyla, known as John Paul II since his October 1978 election to the papacy, was born in Wadowice, Poland, on May 18, 1920, the day of the Polish Miracle, the nation’s first military victory in 200 years and a day which set in motion events which briefly restored Poland’s independence; 
Whereas he made his First Holy Communion at age 9, was confirmed at 18, and saw his mother, father, and eldest brother all die before he turned 21, and, upon graduation from Marcin Wadowita high school in Wadowice, he enrolled in Cracow’s Jagiellonian University in 1938 and in a school for drama; 
Whereas the Nazi occupation forces closed Cracow’s Jagiellonian University, where he was enrolled in 1939, and young Karol had to work in a quarry and then in a chemical factory to earn his living and to avoid being deported to Germany; 
Whereas, in 1942, aware of his call to the priesthood, he began courses in the clandestine seminary of Cracow, run by Cardinal Adam Stefan Sapieha, archbishop of Cracow, and at the same time, Karol Wojtyla was one of the pioneers of the Rhapsodic Theatre, which was forced to hold clandestine performances; 
Whereas, in 1948, he returned to Poland and was vicar of various parishes in Cracow as well as chaplain for the university students until 1951, when he again took up his studies on philosophy and theology; 
Whereas, on January 13, 1964, he was nominated Archbishop of Cracow by Pope Paul VI, who made him a cardinal on June 26, 1967; 
Whereas, on October 16, 1978, Karol Wojtyla began his pontificate as Pope John Paul II; 
Whereas Pope John Paul II has used his pontificate in unique fashion, emerging as more than just the leader of the Catholic Church, but also a global voice against communism, oppression, and tyranny, working both in public and private to exercise his influence against the forces of injustice; 
Whereas, in the 1980s, Pope John Paul II was a vocal supporter of the Polish Solidarity movement and his support for striking workers at the Gdansk Shipyard was a key to the downfall of communism in Poland, and started in motion a chain of events ultimately leading to the dissolution of the Soviet Union and the Warsaw Pact; 
Whereas his criticism of such dictators as Alfred Stroessner in Paraguay, Augusto Pinochet in Chile, and Ferdinand Marcos in the Philippines, encouraged opposition movements that eventually brought down those governments; 
Whereas Pope John Paul II has become the most traveled Pope in history, journeying more than one-half million miles visiting 125 countries, conducting meetings with numerous government leaders during 38 official visits, holding 690 audiences and meetings held with Heads of State and 226 audiences and meetings with Prime Ministers; 
Whereas Pope John Paul II has welcomed more than 16,000,000 pilgrims in the General Audiences which were held weekly at the Vatican; and met with tens of millions of the faithful during pastoral visits made in Italy and throughout the world, including more than 8,000,000 pilgrims during the Great Jubilee of the Year 2000 alone; 
Whereas Pope John Paul II has been a prolific writer completing 14 encyclicals, 13 apostolic exhortations, 11 apostolic constitutions, and 42 apostolic letters, and he has also published three books: Crossing the Threshold of Hope (October 1994); Gift and Mystery: On the 50th Anniversary of My Priestly Ordination (November 1996); and Roman Tryptych—Meditations, a book of poems (March 2003); 
Whereas John Paul II has presided over 139 beatification ceremonies (1,311 Blesseds proclaimed) and 48 canonization ceremonies (469 Saints) during his pontificate, and he has held 9 consistories in which he created 231 cardinals; 
Whereas, in 1981, Pope John Paul II survived an assassination attempt after being shot twice by Mehmet Ali Agca in St. Peter’s Square, whom the Pope would later personally meet and forgive; 
Whereas Pope John Paul II, was a survivor of and a victor over of fascism, communism, and terrorism, has been a tireless voice for the verities of morality and decency; 
Whereas Pope John Paul II has emerged as more than just a spiritual leader for the world’s Catholics, but as one of the most influential and inspirational leaders of the 20th and 21st centuries, as a consistent voice for peace and human dignity; and 
Whereas Pope John Paul II heroically endured and transcended the ravages of Parkinson's disease and the natural, ineluctable agonies and infirmities of our human aging process and, thereby, through his suffering, cradled and celebrated a culture of life in all its unfathomably mysterious and beauteous manifestations: Now, therefore, be it 
 
That the United States House of Representatives honors the life and accomplishments, and expresses its condolences on the passing, of Pope John Paul II.  
 
